Citation Nr: 0833374	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  03-12 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to service connection for impairment of upper 
right extremity (shoulder, wrist, and hand), claimed as 
secondary to service-connected right index finger.

3.  Entitlement to service connection for impairment of all 
right fingers, other than the right index finger, claimed as 
secondary to service-connected right index finger.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The appellant is a veteran who had active duty service from 
February 1964 to July 1966.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
Board previously remanded this case for further development 
in March 2005, December 2006 and November 2007.  A personal 
RO hearing was held in October 2003 and a Board hearing at 
the local RO was held in August 2007.  

The issue of entitlement to a rating in excess of 10 percent 
for the veteran's service-connected duodenal ulcer was also 
denied in the September 2002 rating decision.  A notice of 
disagreement was not submitted to initiate an appeal of this 
issue.  Further, service connection was denied for mental 
disability and neck disability in a March 2005 rating 
decision.  Again, it does not appear that the veteran 
initiated an appeal from this determination.  However, in 
April 2006 and August 2007 statements, the veteran's 
representative indicated that there was a claim pending for 
these disabilities.  In the November 2007 Board remand, these 
issues were referred to the RO for clarification as to 
whether the veteran wanted to reopen a claim for these 
issues.  Despite a cover letter in the claims file showing 
that the March 2005 rating decision was sent to the veteran 
along with a copy to the representative, in a January 2008 
statement, the veteran's representative stated that the 
veteran had not been properly notified of this decision and 
requested that this statement be treated as a notice of 
disagreement, or if not accepted due to timeliness, as a 
request to reopen the claims.  Further, the statement also 
requested to open a claim for an increased evaluation for 
duodenal ulcer.  As it appears that no action has been taken 
on these claims thus far, these issues are again referred 
back to the RO for appropriate action.      


FINDINGS OF FACT

1.  Low back disability was not manifested during the 
veteran's active duty service, nor is it otherwise related to 
such service or to any injury during service. 

2.  Impairment of upper right extremity (shoulder, wrist, and 
hand) was not manifested during the veteran's active duty 
service, nor is it related to the veteran's service-connected 
right finger and thumb.

3.  Impairment of all right fingers, other than the right 
index finger, was not manifested during the veteran's active 
duty service, nor is it related to the veteran's service-
connected right finger and thumb.


CONCLUSIONS OF LAW

1.  Low back disability was not incurred in or aggravated by 
the veteran's active duty service, nor may it be presumed to 
be incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).

2.  Impairment of upper right extremity (shoulder, wrist, and 
hand) was not incurred in or aggravated by the veteran's 
active duty service, nor is it proximately due to or the 
result of the veteran's service-connected right finger and 
thumb.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).

3.  Impairment of all right fingers, other than the right 
index finger, was not incurred in or aggravated by the 
veteran's active duty service, nor is it proximately due to 
or the result of the veteran's service-connected right finger 
and thumb.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in August 2002, May 2005, January 2007 
VCAA letters, the appellant was informed of the information 
and evidence necessary to warrant entitlement to the benefits 
sought on appeal.  The appellant was also advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  In this case, the RO provided 
VCAA notice to the veteran with respect to both direct and 
secondary service connection in August 2002, which was prior 
to the September 2002 rating decision.  Accordingly, the 
requirements the Court set out in Pelegrini have been 
satisfied.  The Board recognizes that subsequent VCAA notices 
were provided after the initial decision.  However, the 
deficiency in the timing of these notices was remedied by 
readjudication of the issues on appeal in subsequent 
supplemental statements of the case.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   In the present 
appeal, the appellant was provided with notice of what type 
of information and evidence was needed to substantiate the 
claim for service connection.  Further, the January 2007 VCAA 
letter gave notice of the types of evidence necessary to 
establish a disability rating and effective date for the 
disabilities on appeal.  For the same reasons discussed 
above, the deficiency in the timing of this notice was 
remedied by permitting the veteran to respond following the 
issuance of a supplemental statement of the case.   

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, VA treatment records, private 
treatment records and VA examination reports.  In the 
November 2007 remand, the RO was directed to request medical 
records from the Utah State Department of Rehabilitation 
Services.  The RO requested these records in December 2007 to 
which it received a negative response.  The Board finds that 
the RO complied with its November 2007 remand.  See Stegall 
v. West, 11 Vet.App. 268 (1998).  The Board finds that the 
record as it stands includes adequate competent evidence to 
allow the Board to decide the case and no further action is 
necessary.  See generally 38 C.F.R.  § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant.   

The veteran was afforded VA examinations in July 2004 and 
November 2005.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  The examination reports obtained contain 
sufficient information to decide the issues on appeal.  See 
Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, the Board 
finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Further, service connection is warranted for a disability, 
which is proximately due to, or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310.  The Court 
has also held that service connection can be granted for a 
disability that is aggravated by a service-connected 
disability and that compensation can be paid for any 
additional impairment resulting from the service-connected 
disorder.  Allen v. Brown, 7 Vet.App. 439 (1995).  The Board 
also notes that a revised version of 38 C.F.R. § 3.310 became 
effective October 10, 2006.  The revised version essentially 
provides that VA will not concede aggravation of a 
nonservice-connected disease or injury by a service-connected 
disease or injury unless the baseline level of severity is 
established by medical evidence.  However, the veteran's 
claim was filed prior to October 10, 2006, and the Board thus 
reviews the appeal under the pre-October 10, 2006, version 
which would appear to be more favorable to the veteran.  

Low Back Disability

The veteran is claiming entitlement to service connection for 
low back disability.  Service treatment records are silent 
with respect to any complaints of or diagnosis of low back 
disability.  Significantly, the June 1966 service examination 
prior to discharge showed that the veteran's spine was 
evaluated as clinically normal.  Further, in his 
contemporaneous medical history, the veteran expressly denied 
recurrent back pain.  In a July 1966 statement, the veteran 
indicated that there had been no change in his medical 
condition since the examination.  

The first post service medical evidence of a low back problem 
is a February 1968 private treatment record which showed that 
the veteran complained of low back pain off and on for two 
years.  A March 1972 letter from M.Z., M.D. stated that he 
had recently seen the veteran for traumatic induced low back 
syndrome.  Further, August 1975 VA treatment records as well 
as July to August 1975 private treatment records from 
University Hospital showed complaints of low back pain. The 
private records showed that the veteran reported that the 
pain started 10 years ago while lifting his wife.  An October 
1976 treatment record showed that the veteran was hoping to 
get a back support.  

The next pertinent medical evidence of record is an October 
1994 private treatment record from Salt Lake Clinic, which 
showed that the veteran was seen for low back pain.  He 
indicated that in August 1994, he strained his back while 
putting up bleachers.  The impression was lower lumbar back 
pain, probably lumbar strain.  An October 1995 treatment 
record showed that the veteran came in for back discomfort.  
He had onset of symptoms since a motor vehicle accident in 
April 1995.  A follow up September 1996 record showed that 
the veteran had chronic back problems that resulted from a 
motor vehicle accident in April 1994.  A private April 1999 
medical record from W.D., M.D. showed again that the veteran 
complained of chronic low back pain.  Treatment records from 
Canyon Rim from 1996 to 2000 continued to show treatment for 
low back pain.  A treatment report from M.F., D.C. showed 
that the veteran also sought chiropractic treatment for his 
back in August 2003.  Nevertheless, none of these medical 
records provide competent medical evidence linking the 
veteran's low back disability to service.  

The veteran was afforded a VA examination in July 2004.  The 
veteran reported lifting is wife and had recurring problems 
with his back since then.  After examining the veteran, the 
examiner diagnosed him with degenerative joint disease of the 
lumbosacral spine and opined that it was not related to 
military service. 

On remand, the veteran was afforded a VA examination in 
November 2005.  The examiner stated that the medical records 
were reviewed.  The examiner noted the February 1968 private 
record, which he observed was 19 months after service.  The 
examiner noted that the examination was benign and the 
clinician prescribed Valium for myositis vs. psycho-
somatistasis.  Based on this record, the examiner did not 
believe that the veteran had a true back problem at that 
time, but rather somatic complaints based on his normal 
clinical examination.  The examiner also summarized the 
subsequent treatment records, including the bleacher incident 
in August 1994 as well as the April 1995 motor vehicle 
accident.  The examiner also noted that the veteran claimed 
that he first hurt his back while on his honeymoon when he 
lifted his wife.  The examiner diagnosed the veteran with 
spondylosis of the lumbar spine without lower extremity 
radiculopathy and age related changes.  The examiner opined 
that the veteran's low back pain was the result of age and 
the post service motor vehicle accident.  The record clearly 
showed references to the 1994 motor vehicle accident as the 
acute nexus associated with his current back condition.  He 
further stated that although the veteran had back pain prior 
to the motor vehicle accident, the record clearly showed that 
it was after service.  A VA orthopedic surgeon also commented 
that the spinal problems allegedly began on active duty, but 
no documentation existed to support this contention.  There 
was documentation for past problems and injuries and these 
conditions had previously been evaluated and denied service 
connection.  There was no new evidence to change these 
decisions.  

Additional private treatment records from Crossroad Physical 
Therapy and Excel Therapy Associates as well as VA treatment 
records continued to show treatment for the veteran's low 
back disability, but do not indicate that it was related to 
service.    

At the October 2003 RO hearing and the August 2007 Board 
hearing, the veteran testified that he hurt his back in June 
1966 when on his wedding night, he lifted his wife.  He 
indicated that he felt like something was popping and he 
stayed in the fetal position until he could get up.  He 
indicated that he did not see a doctor, but mainly just 
rested.  He also stated at the Board hearing that he did not 
mention his back at the separation examination because he 
just wanted to go home.  Further, the veteran provided that 
he lived in New Mexico for a few months after his discharge 
where he received "primitive" treatment for his back by a 
lay person.  

Moreover, in the hearing testimony, the veteran appeared to 
assert that the November 2005 examination was insufficient 
because it was a "bad experience" for him and was done by a 
physician's assistant.  However, the Board notes that in Cox 
v. Nicholson, 20 Vet.App. 563 (2007), the Court held that it 
has never required that medical examinations under section 
5103A only be conducted by physicians.  As provided by 38 
C.F.R. § 3.159(a)(1), "competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions."  In Cox, a nurse 
practitioner was found to fit squarely into the requirement 
of section 3.159(a)(1) as a provider competent to provide 
diagnoses, statements, or opinions.  Similarly, in this case, 
the November 2005 VA examiner, who was identified as a 
physician's assistant in orthopedic surgery, completed 
medical education and training and meets the requirement of 
section 3.159(a)(1) as one competent to provide diagnoses, 
statements, or opinions.  Moreover, the November 2005 VA 
examiner reviewed the veteran's claims file and provided 
competent medical evidence specifically addressing the 
medical evidence of record including the first post service 
treatment in February 1968 as well as the veteran's 
assertions concerning lifting his wife, and as such, the 
Board concludes that the examination report and the opinion 
of the examiner is sufficient upon which to base a decision 
and has a high probative value.

The veteran's representative also argues that an April 2006 
private opinion showed that the veteran's back disability 
could be related to an old military injury in July 1965 
because the veteran reported being transported wearing a neck 
brace.  However, this report addressed the veteran's chronic 
neck pain, which is not on appeal, and his associated 
impairment of the right upper extremity, which is discussed 
in more detail below.  The private opinion does not provide 
an opinion concerning the veteran's low back disability.  

Therefore, based on the medical evidence of record, the Board 
finds that service connection is not warranted for low back 
disability.  There is no medical evidence of a low back 
disability in service.  Importantly, the discharge 
examination showed that the spine was evaluated as clinically 
normal and the veteran expressly denied any recurrent back 
pain in his medical history.  The first post service medical 
evidence of a low back problem is in February 1968, 19 months 
after the veteran's discharge from service, so the service 
incurrence of arthritis cannot be presumed.  Moreover, the 
most competent and probative medical evidence does not link 
the veteran's low back disability to service.  Significantly, 
both VA examinations found that the veteran's low back 
disability was not related to service.  These examinations 
are of highest probative value since the opinions were based 
on the most complete documentary record, to include the 
service records, post-service records, physical examination 
and history.  Additionally, the examiners accounted for the 
earliest post-service reports and findings (such as those in 
February 1968 and March 1972) and analyzed them in 
conjunction with the final opinion as to etiology.  For these 
reasons, the VA examinations outweigh other evidence of 
record.   See Owens v. Brown, 7 Vet. App. 429 (1995) (the 
Board is free to favor one medical opinion over another 
provided it offers an adequate basis for doing so).    

The Board acknowledges the veteran's statements indicating 
that he has had low back problems since the incident on his 
wedding night while he was in service.  However, medical 
evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet.App. 492, 494 (1992).  Nevertheless, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  

As noted above, the service treatment records are completely 
silent as to any complaints of or treatment for a low back 
disability.  Here, the veteran is competent to say that he 
experienced symptoms while in service.  However, the Board 
does not believe that a chronic low back disability is 
subject to lay diagnosis.  The veteran has not demonstrated 
that he has the expertise required to diagnose a low back 
disability and link any current low back disability to an 
incident in service.    

The fact remains that there is no indication that any low 
back disability was present in service.  While the veteran's 
contentions have been carefully considered, these contentions 
are outweighed by the medical evidence of record; 
specifically, the July 2004 and November 2005 VA 
examinations, which found that there was no link to service.  
In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

In conclusion, a preponderance of the evidence is against the 
veteran's claim for low back disability.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).

Impairment of Upper Right Extremity (shoulder, wrist, and 
hand) and Impairment of all Right Fingers, other than the 
Right Index Finger

The present appeal also includes the issue of entitlement to 
service connection for impairment of the upper right 
extremity (shoulder, wrist, and hand), to include as 
secondary to the veteran's service-connected right index 
finger.  The veteran is also seeking service connection for 
impairment of all right fingers, other than the right index 
finger, to include as secondary to the veteran's service-
connected right index finger.  As the same evidence is 
pertinent to both of these issues, for uniformity purposes, 
the Board has addressed these issues in the same analysis.  

Service treatment records showed that in June 1965, a 3/4 ton 
truck wheel ran over  the veteran's right hand.  Examination 
showed very superficial abrasions, but with full movement of 
fingers and hands.  The record also showed that the veteran 
suffered from a fracture of the right thumb.  In December 
1965, the veteran was admitted for repair of the lateral 
collateral ligament of the metacarpal phalangeal joint of the 
right index finger.  Follow up treatment records continue to 
show problems with the right index finger.  However, service 
treatment records are silent with respect to any findings of 
impairment of the right upper extremity or of the remaining 
fingers.  Significantly, the June 1966 service examination 
prior to discharge showed that the veteran's upper 
extremities were evaluated as clinically normal with the 
exception of a deformity of the right index finger.  Further, 
in his contemporaneous medical history, the veteran was 
silent with respect to any impairment of the upper right 
extremity or his remaining fingers.  In a July 1966 
statement, the veteran indicated that there had been no 
change in his medical condition since the examination.  

An August 1971 VA examination showed that the thumb fracture 
had healed without incident, but the veteran's right index 
finger remained chronically dislocated.  However, the 
examination was silent with respect to any other finding of 
impairment of the right upper extremity or remaining fingers.  
A contemporaneous x-ray of the right hand showed subluxation 
of the second metacarpal phalangeal articulation, but 
otherwise right hand appeared normal.  A July 2002 VA fee-
based examination for the right finger was also silent with 
respect to findings of impairment of the right upper 
extremity or remaining fingers, except for his right index 
finger disability.  The veteran could flex all of his fingers 
to the median transverse fold of the palm except for his 
right index finger.  The examiner noted that the veteran's 
hand strength was slightly below normal on the right hand, 
because he could not make a tight fist.  

The veteran was afforded a VA examination in July 2004.  The 
veteran reported that trouble with his right shoulder was 
from the pain in the index finger, which came up across the 
wrist, into the forearm, and occasionally went to the 
shoulder.  He indicated trouble with the right wrist and 
right shoulder when he operated a computer.  Contemporaneous 
x-rays of the wrist and shoulder showed no gross abnormality.  
The examination report also noted that x-rays of the hand 
were normal.  After examining the veteran, the examiner found 
that the veteran had full functional use of the hand.  
Further, it was a normal examination of the right wrist and 
right  shoulder.   The examiner diagnosed the veteran with 
mild arthralgia of the right wrist and right shoulder and 
opined that they were not related to military service.   

On remand, the veteran was afforded a VA examination in 
November 2005.  The examiner stated that the medical records 
were reviewed.  The examiner referred to the injury to the 
right index finger and subsequent surgeries.  He also noted 
that post service VA treatment records showed one small 
laceration to the dorsal aspect of the small finger in August 
1988.  The examiner also observed that electrodiagnostic 
impression showed generalized sensory peripheral neuropathy 
of the upper and lower extremities without active axonal 
denervation (unknown significance).  The diagnosis was no 
significant intrinsic musculoskeletal pathology of the right 
upper extremity (shoulder, wrist, hand) to include all 
fingers (except right index finger and right thumb).  The 
examiner opined that the there was no case evidence to 
support service connection for any part of the right upper 
extremity, except the right index finger.  The VA orthopedic 
surgeon commented that there was a total absence of any 
documentation by record review of any relationship of his 
right upper extremity present complaints to any service-
connected injury of the right thumb and index finger.  The  
veteran also had no positive physical findings in his right 
upper extremity that could be explained by his thumb and 
index finger injury.  The surgeon also noted that the veteran 
provided a very elusive history about his past and current 
complaints and problems with the right upper extremity making 
it difficult for any examiner to establish specific structure 
related pathology.  The surgeon also noted that the veteran 
had morbidities that were all post service incurred that may 
relate to some of his current symptoms, but these would be 
best referred to other specialties.  The veteran had non 
Hodgkin's lymphoma and had received radiation therapy and 
chemotherapy, which could cause joint, muscle and 
neurological secondary complaints and side effects.  

An April 2006 private opinion indicated that the veteran was 
seen for neck pain  with associated bilateral trapezius 
myofascial pain and right arm pain with weakness noted in the 
right upper extremity.  The veteran claimed that his injuries 
were due to a military injury in July 1965 when he was thrown 
from a 3/4 ton truck and blacked out.  He indicated that he was 
transported to the hospital wearing a neck brace and x-rays 
of the neck were performed.  However, the Board finds that 
this opinion has no probative value.  The veteran's 
statements on which this opinion relied are not credible.  
The service treatment records do not show that the veteran 
was transported wearing a neck brace or that x-rays were even 
performed on the neck.  Again, the only injuries noted from 
this accident are the injuries to the right finger and right 
thumb.  Further, significantly, the examiner did not review 
the veteran's claims file, including his service treatment 
records.  The Board notes that it is not bound to accept 
medical opinions that are based on history supplied by the 
veteran, where that history is unsupported by the medical 
evidence.  Black v. Brown, 5 Vet.App. 177 (1993); Swann v. 
Brown, 5 Vet.App. 229 (1993); Reonal v. Brown, 5 Vet.App. 
458, 460-61 (1993).  

At the October 2003 RO hearing and the August 2007 Board 
hearing, the veteran testified that his hand and arm had been 
bothering him since the June 1965 incident in service.  He 
referred to a March 1967 statement of record in which he 
provided that his whole right hand bothered him.  

Further, again, in the hearing testimony, the veteran 
appeared to assert that the November 2005 examination was 
insufficient because it was a "bad experience" for him and 
was done by a physician's assistant.  The veteran's 
representative also argued that the VA examinations were 
inadequate given the absence of nerve conduction studies or a 
complete MRI of the hand.  Nevertheless, as previously noted, 
the November 2005 VA examiner, who was identified as a 
physician's assistant in orthopedic surgery, completed 
medical education and training and meets the requirement of 
section 3.159(a)(1) as one competent to provide diagnoses, 
statements, or opinions.  Again, the examination report was 
also reviewed by a VA orthopedic surgeon.  Further, after 
reviewing the claims file and taking a thorough history from 
the veteran, both VA examiners were competent to determine 
what, if any, necessary tests were warranted in order to 
render an opinion.  Moreover, the November 2005 VA examiner 
specifically noted that the veteran had peripheral 
neuropathy, but could not relate this disorder to the 
veteran's service-connected right index finger and thumb.  In 
sum, the Board concludes that the examination reports and the 
opinions of the examiners are sufficient upon which to base a 
decision and have high probative value.

Service connection is in effect for fracture residuals of 
proximal phalanx of the right thumb with minimal 
displacement, rated as 0 percent disabling (granted in a 
rating decision of December 2002).  Service connection is 
also in effect for duodenal ulcer, rated 10 percent disabling 
and incompetent greater saphenous veins with varicose veins 
of the right and left lower extremities, each rated 10 
percent disabling.   

Initially, the Board finds that service connection is not 
warranted for impairment of the upper right extremity 
(shoulder, wrist, and hand), and impairment of all right 
fingers, other than the right index finger.  Service 
treatment records are silent with respect to any impairment 
of the upper right extremity and right fingers, with the 
exception of the injuries to the right index finger and 
thumb, both of which are service connected.  Further, both VA 
examinations found that there was no link to service.  In 
sum, given that there is no evidence of any injury or 
disability in service or competent medical evidence linking 
any current impairment of upper right extremity (shoulder, 
wrist, and hand), and impairment of all right fingers, other 
than the right index finger, to service, the Board must 
conclude that service connection for these disabilities is 
not warranted on a direct basis.  

With respect to whether the veteran's disabilities are 
related to his service-connected right index finger and 
thumb, after reviewing the claims file and a giving a 
thorough physical examination of the veteran, including his 
right index finger and thumb, the November 2005 VA 
examination report found that any impairment of upper right 
extremity (shoulder, wrist, and hand), and impairment of all 
right fingers, other than the right index finger, were not 
secondary to his service-connected right index finger and 
right thumb, in any way.  Thus, the Board finds that service 
connection cannot be awarded on a secondary basis.  

Again, the Board acknowledges the veteran's statements and 
hearing testimony.  However, when applying the same analysis 
discussed above with respect to lay statements, while the 
veteran's contentions have been carefully considered, these 
contentions are outweighed by the medical evidence of record; 
specifically, the July 2004 and November 2005 VA 
examinations, which found that there was no link to service 
or to the veteran's service-connected right finger and right 
thumb.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

In conclusion, a preponderance of the evidence is against the 
veteran's claim for impairment of upper right extremity 
(shoulder, wrist, and hand), and impairment of all right 
fingers, other than the right index finger.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).

. 
ORDER

Service connection is not warranted for low back disability, 
impairment of upper right extremity (shoulder, wrist, and 
hand), and impairment of all right fingers, other than the 
right index finger and thumb.  The appeal is denied.  



____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


